Title: From George Washington to William Blake, 30 June 1785
From: Washington, George
To: Blake, William



Sir,
Mt Vernon 30th June 1785.

By my Nephew I had the honor to receive your favor of the 20th Mar: accompanied with some plants & Seeds of the Palmetto royal, for which I pray you to accept my sincere thanks;

the former are not only alive yet, but look vigorous; & the latter (being sowed) are vegitating, & appearing above ground—I shall nurse them with great attention.
It would give me great pleasure to visit my friends in So. Carolina: but when, or whether ever it may be in my power to accomplish it, is not, at this moment, in my power to decide. I have the honor to be &c.

G: Washington

